Citation Nr: 0726973	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-15 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected lumbosacral strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected right lumbosacral radiculopathy.   


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 2001 to 
December 2003 with additional periods of unverified service. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted service connection for 
lumbosacral strain with an evaluation of 10 percent effective 
in December 2003.  

This matter also arises from a March 2005 rating decision 
from the Montgomery, Alabama RO that granted service 
connection for right lumbosacral radiculopathy at the L5-S1 
level with an evaluation of 10 percent effective in December 
2003.

The veteran presented testimony at a personal video 
conference hearing in July 2007 before the undersigned Acting 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for lumbosacral strain and 
in excess of 10 percent for right lumbosacral radiculopathy.  
This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection 
for these disorders.  In such a case, the United States Court 
of Appeals for Veterans Claims (Court) has held that separate 
or "staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Meeks v 
West, 12 Vet. App. 352 (1999), (38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective from the date of the claim).  

At his video conference hearing in July 2007, the veteran 
testified as to the symptoms and manifestations of his lumbar 
spine disorder with right leg radiculopathy and the effect on 
his daily activities.  He maintains that this disability is 
worse than currently evaluated as flare-ups of pain and 
spasms have increased in frequency and intensity.  In 
addition, VA outpatient treatment records show complaints of 
left leg radiculopathy, right hip pain and lower back pain 
that radiates into his shoulders and neck.  Prior to 
appellate review, a VA examination is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2006).

The Board notes that the veteran has been previously provided 
notice under the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA); however the record reflects that the RO 
has not provided notice as to possible disability rating or 
effective date that might be assigned.  Thus, additional 
notice must be sent.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of the criteria for 
rating a service-connected disability and 
the regulations regarding the effective 
date of any rating.  

2.  Schedule the veteran for VA orthopedic 
and neurological examinations of his 
lumbar spine to ascertain the severity and 
manifestations of his lumbosacral strain 
and right lumbosacral radiculopathy, and 
to identify any additional disorders 
associated with those disorders, including 
any left lower extremity radiculopathy, 
right hip pain, and shoulder and neck 
pain.  

The examiners should also offer an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any associated disorders shown, to 
include left lower extremity 
radiculopathy, right hip pain, and 
shoulder and neck pain, are proximately 
due to, or a result of the service-
connected lumbosacral strain.

All necessary tests should be conducted, 
including complete range of motion testing 
and the examiners are requested to report 
complaints and clinical findings in 
detail.  The examiners should state the 
extent to which there is additional 
functional limitation due to factors such 
as pain, weakness, fatigability, 
incoordination, and pain on movement.  

The claims file must be made available to 
and be reviewed by the examiners in 
conjunction with the examination and that 
review should be noted in the examination 
report.  A rationale should be provided 
for all opinions expressed.

3. Then, readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  Thereafter, the case should be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

